Opinion by
Mr. Justice McCollum,
We think the evidence submitted in this case was not sufficient to justify a finding that Hale and Morrow agreed to buy Corser’s stock in the Vermillion Land and Iron Co. It shows that on Feb. 20,1888, Morrow offered to buy this stock at three dollars per share; that Corser did not then accept it, and that Morrow said, “ I will leave this offer open; that on Feb. 22, 1888, Corser wrote to Morrow from Boston, and on the 25th of that month Morrow wrote to Corser from Philadelphia, as follows : “ Your letter concerning stock received yesterday; I have just notified Mr. Berkley that, owing to word received from Hale, we will need all our money for use during next thirty days, and therefore it will be impossible for me to take the stock now, as I thought I could. Later on I may be in shape to renew the offer.” From this letter alone the jury was al*277lowed to find that Corser had accepted Morrow’s offer to purchase the stock. It will be noticed that all it contains is an acknowledgment of a letter from Corser “ concerning stock,” a withdrawal of the offer to buy, and a suggestion that it might be renewed later. The letter is consistent with the absence of any acceptance of a previous offer, and with a proposition to sell the stock on other terms. Better and more satisfactory proof of Corser’s letter of Feb. 22d is attainable, and he must make it if he would succeed in his action. If the letter is lost or destroyed, or if the appellants fail to produce it on notice, evidence of its contents may be given. If Striker is qualified to speak intelligently of the property and financial condition of the Vermillion Land and Iron Co. or of the value of its stock, he may be a competent witness on the subject of the damages arising from a breach of the alleged contract, but what he said to the appellee in regard to these matters is clearly inadmissible. As in this case there was no formal tender of the stock to the purchaser, the measure of the damages recoverable in it is the difference between the contract price and the market value of the stock at the time and place of delivery, with interest: Am. & Eng. Ency. of Law, vol. 5, p. 80; Unexcelled Fire Works Co. v. Polites, 130 Pa. 536. The 1st, 2d, 3d, 4th, 5th and 7th specifications of error are sustained, and the 6th is dismissed.
Judgment reversed, and venire facias de novo awarded.